PER CURIAM
Plaintiff, an inmate in an Oregon prison, brought this habeas corpus case to challenge a decision of the Board of Parole that postponed his release date. After the trial court dismissed the case, but after his original release date had passed, the Board postponed his release date for an additional period. Defendant now moves to dismiss the appeal on the ground that it is moot. We grant the motion. Payton v. Thompson, 156 Or App 217, 968 P2d 388 (1998); Jones v. Thompson, 156 Or App 226, 968 P2d 380 (1998).
Appeal dismissed as moot.